

	

	

	

		III

		109th CONGRESS

		1st Session

		S. RES. 112

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Dodd (for himself,

			 Mr. Alexander, Mr. Bayh, Mr.

			 Bingaman, Ms. Cantwell,

			 Mr. Coleman, Ms. Collins, Mr.

			 Dayton, Mr. Durbin,

			 Mr. Inouye, Mr.

			 Johnson, Ms. Landrieu,

			 Mr. Levin, Mr.

			 Lieberman, Mrs. Murray,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Schumer, and Ms. Snowe)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating the third week of April in 2005

		  as National Shaken Baby Syndrome Awareness

		  Week.

	

	

		Whereas

			 the month of April has been designated National Child Abuse Prevention

			 Month as an annual tradition that was initiated in 1979 by former

			 President Jimmy Carter;

		Whereas

			 the most recent National Child Abuse and Neglect Data System (NCANDS) figures

			 show that almost 900,000 children were victims of abuse and neglect in the

			 United States in 2002, causing unspeakable pain and suffering to our most

			 vulnerable citizens;

		Whereas

			 among the children who are victims of abuse and neglect, nearly 4 children die

			 each day in this country;

		Whereas

			 children age 1 and younger accounted for 41.2 percent of child abuse and

			 neglect fatalities in 2002, and children age 4 and younger accounted for 76.1

			 percent of all child abuse and neglect fatalities in 2002;

		Whereas

			 abusive head trauma, including the trauma known as Shaken Baby Syndrome, is

			 recognized as the leading cause of death of physically abused children;

		Whereas

			 Shaken Baby Syndrome is a totally preventable form of child abuse, caused by a

			 caregiver losing control and shaking a baby that is usually less than 1 year in

			 age;

		Whereas

			 Shaken Baby Syndrome can result in loss of vision, brain damage, paralysis,

			 seizures, or death;

		Whereas

			 a 2003 report in the Journal of the American Medical Association estimates

			 that, in the United States, an average of 300 children will die each year, and

			 600 to 1,200 more will be injured, of whom 2/3 will be

			 babies or infants under 1 year in age, as a result of Shaken Baby Syndrome,

			 with many cases resulting in severe and permanent disabilities;

		Whereas

			 medical professionals believe that thousands of additional cases of Shaken Baby

			 Syndrome are being misdiagnosed or not detected;

		Whereas

			 Shaken Baby Syndrome often results in permanent, irreparable brain damage or

			 death to an infant and may result in more than $1,000,000 in medical costs to

			 care for a single, disabled child in just the first few years of life;

		Whereas

			 the most effective solution for ending Shaken Baby Syndrome is to prevent such

			 abuse, and it is clear that the minimal costs of education and prevention

			 programs may prevent enormous medical and disability costs and untold grief for

			 many families;

		Whereas

			 prevention programs have demonstrated that educating new parents about the

			 danger of shaking young children and how they can help protect their child from

			 injury can bring about a significant reduction in the number of cases of Shaken

			 Baby Syndrome;

		Whereas

			 education programs have been shown to raise awareness and provide critically

			 important information about Shaken Baby Syndrome to parents, caregivers,

			 daycare workers, child protection employees, law enforcement personnel, health

			 care professionals, and legal representatives;

		Whereas

			 efforts to prevent Shaken Baby Syndrome are supported by advocacy groups across

			 the United States that were formed by parents and relatives of children who

			 have been killed or injured by shaking, such as the National Shaken Baby

			 Coalition, the Shaken Baby Association, the SKIPPER (Shaking Kills: Instead

			 Parents Please Educate and Remember) Initiative, the Shaken Baby Alliance,

			 Shaken Baby Prevention, Inc., A Voice for Gabbi, Don't Shake Jake, and the

			 Kierra Harrison Foundation, whose mission is to educate the general public and

			 professionals about Shaken Baby Syndrome and to increase support for victims

			 and victim's families in the health care and criminal justice systems;

		Whereas

			 child abuse prevention programs and National Shaken Baby Syndrome

			 Awareness Week are supported by the National Shaken Baby Coalition, the

			 National Center on Shaken Baby Syndrome, the Children's Defense Fund, the

			 American Academy of Pediatrics, the Child Welfare League of America, Prevent

			 Child Abuse America, the National Child Abuse Coalition, the National Exchange

			 Club Foundation, the American Humane Association, the American Professional

			 Society on the Abuse of Children, the Arc of the United States, the Association

			 of University Centers on Disabilities, Children's Healthcare is a Legal Duty,

			 Family Partnership, Family Voices, National Alliance of Children's Trust and

			 Prevention Funds, United Cerebral Palsy, the National Association of Children's

			 Hospitals and related institutions, Never Shake a Baby Arizona/Prevent Child

			 Abuse Arizona, the Center for Child Protection and Family Support, and many

			 other organizations;

		Whereas

			 a 2000 survey by Prevent Child Abuse America shows that half of all Americans

			 believe that of all the public health issues facing this country, child abuse

			 and neglect is the most important;

		Whereas

			 Congress previously designated the third week of April 2001 as National

			 Shaken Baby Syndrome Awareness Week 2001; and

		Whereas

			 Congress strongly supports efforts to protect children from abuse and neglect:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)designates the third week of April in 2005

			 as National Shaken Baby Syndrome Awareness Week; and

			(2)encourages the people of the United States

			 to remember the victims of Shaken Baby Syndrome and to participate in

			 educational programs to help prevent Shaken Baby Syndrome.

			

